 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00326-LJO-SKO
11
                                     Plaintiff,
12                                                      GOVERNMENT’S MOTION TO DISMISS
                            v.                          INDICTMENT AND ORDER
13
     PEDRO ROBLEDO-YANEZ,
14
                                  Defendant.
15

16
             Pursuant to Federal Rule of Criminal Procedure 48, the United States, by and through its
17
     undersigned counsel, hereby moves to dismiss without prejudice the indictment filed on August 22,
18
     2013.
19
      Dated: January 24, 2020                                MCGREGOR W. SCOTT
20                                                           United States Attorney

21
                                                      By: /s/ LAURA D. WITHERS
22                                                        LAURA D. WITHERS
                                                          Assistant United States Attorney
23

24                                                   ORDER

25
     IT IS SO ORDERED.
26
27      Dated:     January 27, 2020                          /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES DISTRICT JUDGE
28


      MOT. TO DISMISS INDICTMENT &                       1
30    [PROPOSED] ORDER
